            Case 1:19-cv-11879-OTW Document 20 Filed 06/22/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                                   :
JAZMINE N. RIVERA                                                  :   SCHEDULING ORDER
                                                                       IN SOCIAL SECURITY CASE
                             Plaintiff,                            :
                                                                   :
                   -against-                                       :   19-CV-11879 (OTW)
                                                                   :
COMMISSIONER OF SOCIAL SECURITY,                                   :
                                                                   :
                             Defendant.                            :
                                                                   :
---------------------------------------------------------------X

ONA T. WANG, United States Magistrate Judge:

I.       Introduction

        Plaintiff, who is represented by counsel, has brought this action pursuant to 42 U.S.C. §
405(g), seeking review of a denial of social security disability benefits. This Scheduling Order
supersedes any prior scheduling orders entered in this action.


II.      Mandatory Settlement Procedures

        The parties shall engage in reasonable good faith settlement negotiations to resolve the
matter. The purpose of this requirement is to encourage the parties to engage in the early
identification of cases that might be amenable to resolution before significant counsel and
judicial resources are expended, and to ensure prompt handling of Plaintiff’s complaint.

III.     Joint Stipulation (in lieu of Motion for Judgment on the Pleadings)

        If the parties are unable to resolve the matter after the exchange discussed above, the
Court directs that—rather than proceed in the usual fashion in this District, in which the
Plaintiff submits a motion for judgment on the pleadings and the Commissioner responds to
that motion—the parties prepare a Joint Stipulation as described below. The Court’s decision in
this case will be made on the basis of the pleadings, the Administrative Record, and the Joint
Stipulation filed by the parties. In accordance with Rule 12(c) of the Federal Rules of Civil
Procedure, the Court will determine which party is entitled to judgment under the standards
set forth in 42 U.S.C. § 405(g).
         Case 1:19-cv-11879-OTW Document 20 Filed 06/22/20 Page 2 of 5



        The parties shall cooperate in preparing the Joint Stipulation, and sanctions may be
imposed for any failure to cooperate. A Joint Stipulation that is not signed by counsel for both
parties may be rejected and returned to counsel. A Joint Stipulation that is electronically filed
but not prepared in the manner required by this Scheduling Order may be stricken, in which
case the parties will be required to cure the defects by filing an Amended Joint Stipulation.

       A.      Content of Joint Stipulation

        The Joint Stipulation shall include a brief summary of the procedural history, a
statement of the facts, a statement of the disputed issues, the parties’ contentions with respect
to each disputed issue, and the parties’ statements of the relief requested. Any issue not raised
in the Joint Stipulation may be deemed to have been waived. The Court is familiar with the
standard of review and the sequential evaluation process, so the parties should avoid
boilerplate discussions of the governing legal standards. Rather, the parties should focus on
applying relevant and controlling legal authority to the facts germane to each disputed issue. 1
When citing relevant cases, statutes, regulations, Social Security Rulings, medical and
vocational reference sources, or other legal authority to support their legal arguments, the
parties shall provide complete and accurate citations to the portions of those authorities relied
upon. The parties shall also specify the evidence upon which they rely to support their
contentions, and provide accurate page citations to the Administrative Record for all evidence
relied upon [i.e., “Tr. ___”]. In addition, all medical terminology (including medical conditions,
diagnoses, procedures, tests, anatomical references, and pharmaceuticals) shall be defined in
terms understandable to a layperson, preferably by citation to a medical dictionary or other
standard reference work. The parties may not supplement the record beyond the definition of
technical terms.

       B.      Form of Joint Stipulation

       The Joint Stipulation shall be prepared in the following format:

               1.      Summary of Procedural History

        Plaintiff shall provide the Commissioner a statement of the course of proceedings of this
matter before the Social Security Administration and any previous proceedings in the federal
courts, including citations to the page number(s) of the transcript or the docket number of the
court file at which each decision by the ALJ, the Appeals Council, or a federal court can be




1The parties should cite only controlling case authority, i.e., decisions of the United States
Supreme Court or the Second Circuit Court of Appeals. If there is no controlling authority,
decisions of other courts may be cited.
                                                2
         Case 1:19-cv-11879-OTW Document 20 Filed 06/22/20 Page 3 of 5



found. The statement shall also include a substantive summary of the ALJ’s opinion.

               2.      Joint Stipulated Statement of Facts

        Plaintiff shall provide the Commissioner with a statement of all facts which Plaintiff will
rely on to support Plaintiff’s position as to each disputed issue with citations to the
Administrative Record. It is helpful to the Court if the facts in the treatment records are stated
chronologically, although it may be necessary in complicated records to state the facts under
subheadings, such as Physical Impairments or Mental Impairments. The relevant medical
history should be written in plain English and any medical terms should be defined. It is also
helpful to the Court if the professionals whose records or testimony are part of the record
relied upon by the parties are identified by their title or area of expertise, for example, M.D.,
chiropractor, or vocational expert.

        After Plaintiff serves the Commissioner with its version of the Joint Stipulation, the
Commissioner may then add to the Plaintiff’s statement of facts by including any additional
facts on which the Commissioner will rely to support the Commissioner’s position as to each
disputed issue. Any new facts must be inserted in the chronologically appropriate place in the
Plaintiff’s statement of facts.

        If the Commissioner objects to a statement of fact set forth by Plaintiff, the parties must
confer in a good-faith effort to resolve the objection. If the parties are not able to resolve the
objection, the parties may state objections to particular facts in appropriate footnotes.

               3.      Statement of Disputed Issues

        Plaintiff shall identify and frame, in a neutral fashion, each of the disputed issues that
Plaintiff will be raising as the grounds for reversal and/or remand. [For example: “Issue No. 1 –
Whether the ALJ properly evaluated Plaintiff’s subjective complaints of pain”]. The Court will
not consider any grounds for reversal that are not set forth in the Statement of Disputed Issues.

               4.      Issues and Contentions

                     a. Issue No. 1 [The heading shall conform to the first issue listed in the
Statement of Disputed Issues.]

                                i. Plaintiff’s Contentions Regarding Issue No. 1 [Plaintiff shall
concisely set forth his or her contentions (including citations to the page(s) of the
Administrative Record where cited evidence is found, complete citations to relevant legal
authority, and definitions of medical terminology).]

                             ii. Commissioner’s Contentions Regarding Issue No. 1 [The
Commissioner shall concisely set forth her contentions (including citations to the page(s) of the
                                                  3
         Case 1:19-cv-11879-OTW Document 20 Filed 06/22/20 Page 4 of 5



Administrative Record where cited evidence is found, complete citations to relevant legal
authority, and clear definitions of medical terminology).]

                              iii. Plaintiff’s Reply Regarding Issue No. 1 [Plaintiff may, but is not
required to, reply to the contentions actually raised by the Commissioner; provided, however,
that any such reply does not exceed 28 continuous lines of text per issue.]

                       b. Issue No. 2, etc. [Repeat the foregoing as needed.]

               5.      Relief Requested

                       a. Plaintiff’s statement of relief requested.

                       b. The Commissioner’s statement of relief requested.

       C.      Schedule for Preparation and Filing of Joint Stipulation

       Plaintiff’s request for an extension, ECF 19, is GRANTED in part.

      The Joint Stipulation shall be prepared and electronically filed according to the following
schedule:

                1.       By August 21, 2020, Plaintiff’s counsel shall deliver to the assigned
government attorney a draft of Plaintiff’s portions of the Joint Stipulation (prepared as
described in section III(B)). If the relief requested is a remand for the consideration of new
evidence, Plaintiff’s counsel also shall provide a description and copy of the new evidence upon
which Plaintiff relies. Plaintiff’s counsel shall provide the government attorney with an
electronic and printed copy of Plaintiff’s portions of the Joint Stipulation. The draft of Plaintiff’s
portions of the Joint Stipulation shall comply with the format and content requirements set
forth elsewhere in this Order.

                2.      Within 30 days after Plaintiff provides the draft of Plaintiff’s portions of
the Joint Stipulation to the assigned government attorney, i.e., by September 21, 2020 the
Commissioner shall provide to Plaintiff’s counsel the Commissioner’s portions of the Joint
Stipulation and shall deliver an electronic and printed copy of the Commissioner’s portions of
the Joint Stipulation to Plaintiff’s counsel.2



2The Court recognizes that differing word-processing platforms may make incorporation of the
entire Joint Stipulation into a single electronic document difficult. If the parties do not use the
same word-processing platform, the parties may break the Joint Stipulation into different
sections on different pages as necessary.
                                                   4
         Case 1:19-cv-11879-OTW Document 20 Filed 06/22/20 Page 5 of 5



                 3.      Within 14 days after the Commissioner provides Plaintiff’s counsel with
the Commissioner’s portions of the Joint Stipulation, i.e., by October 5, 2020 Plaintiff’s
counsel shall incorporate into the Joint Stipulation any reply that Plaintiff may wish to make to
the Commissioner’s contentions, and shall deliver a completed copy of the Joint Stipulation
signed by Plaintiff to the government attorney for review, signature, and electronic filing.
Plaintiff shall not use the reply to raise new issues that the Commissioner has not had an
opportunity to address.

                4.      Within 3 days of delivery by Plaintiff’s counsel of the signed Joint
Stipulation, i.e., by October 8, 2020 the government attorney shall sign and electronically file
the Joint Stipulation.

              5.    Unless otherwise ordered, the issues presented in the Joint Stipulation
will be deemed submitted for decision without oral argument.

               6.      Requests for extensions of the deadlines set by this scheduling order may
be granted by the Court, but only if made at least 3 days in advance of the deadline and good
cause is provided for the request. Wherever possible, an extension request should be made in
the form of a proposed stipulation and order. The parties are expected to reasonably
cooperate with each other.



       SO ORDERED.

                                                           s/ Ona T. Wang
Dated: June 22, 2020                                     Ona T. Wang
       New York, New York                                United States Magistrate Judge




                                                5
